                          Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 1 of 16
                         T H E   S T A T E   O F   T E X A S                             DOCKET NO: JS21-00192G
                                                                                         SUIT DESCRIPTION:
TO THE DEFENDANT: ASSOCJ:A PRINCIPAL MANAGEMENT GROUP OF NORTH TEXAS                     SMALL CLAIM

                                                                                         PLAJ:NTJ:FF(S):
                                                                                         JONES, CAROLYN
YOU HAVE BEEN SUED.     YOU MAY EMPLOY AN ATTORNEY TO HELP YOU IN DEFENDING              ATTY, SHAWN JAFPER &: ASSOCJ:ATES
                                                                                         8111 LBJ FWY SUJ:TE 350
AGAINST THIS LAWSUIT.    BUT YOU ARE NOT REQUIRED TO EMPLOY AN ATTORNEY.       YOU       DALLAS, TX 75251
                                                                                         (214)     238 4855
OR YOUR ATTORNEY MUST FILE AN ANSWER WITH THE COURT. YOUR ANSWER IS DUE BY
THE END OF THE 14TH DAY AFTER THE DAY YOU WERE SERVED WITH THESE PAPERS.            IF
THE 14TH DAY IS A SATURDAY, SUNDAY, OR LEGAL HOLIDAY, YOUR ANSWER IS DUE BY
                                                                                                    vs.
THE END OF THE FIRST DAY FOLLOWING THE 14TB DAY THAT IS NOT A SATURDAY,                  DEFENDANT(S) :
                                                                                         ASSO.CIA PRINCIPAL MANAGEMENT GRO
SUNDAY, OR LEGAL HOLIDAY.    DO NOT IGNORE THESE PAPERS.       IF YOU DO NOT FILE        OF NORTH TEXAS
                                                                                         STE 600
AN ANSWER BY THE DUE DATE, A DEFAULT JUDGMENT MAY BE TAXEN AGAINST YOU.        FOR       12700 PARK CENTRAL DRIVE
FURTHER INFORMATION, CONSULT PART V OF THE TEXAS RULES OF CIVIL PROCEDURE,               DALLAS, TX 75251
WHICH IS AVAILABLE ONLINE AND_ALSO AT THE COURT LISTED ON THIS CITATION.


IF YOU FAIL TO FILE AN ANSWER, JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST
YOU FOR THE RELIEF DEMANDED IN THE PETITION. A COPY OF PLAINTIFF'S PETITION                          CITATION
                                                                                                IN THE JUSTICE COURT
-IS ATTACHED HERETO AND MADE A PART HEREOF AS THOUGH WRJ:TTEN IN.
                                                                                         FJ:LED ON: 06-14-2021
GIVEN UNDER MY BAND OFFICJ:ALLY, THJ:S   JUNE 14, 2021.                                  C�TATION ISSUED: 06-14-2021
                                                                                         CITATION ISSUED TO
                                                                                                   PLTF ATTY

                                   JUDGE
                                   JUSTICE OF THE PEACE                                  MICHAEL JONES JR
                                   PRECJ:NCT 4 PLACE 1                                   JUSTICE OF THE PEACE
                                   DALLAS COUNTY                                         PRECINCT 4, PLACE 1
                                                                                         DALLAS COUNTY
                                                                                         106 W CHURCH ST STE 205
                                                                                         GRAND PRAIRIE, TEXAS 75050
                                                      EXHIBIT A                          (214) 751-4040
                                Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 2 of 16                                      6 .Z/'2oZ/
SIIERITF OR CONSTABITE SERYICE RETIIRN:                                                                  DOCKET    NO: iIS21-00192C
CAI{E TO EAI{D     TIITS        DAY OF                   ,24             AT   _     Ore&OeK      _.M.,   SUIT DESCRIPTION:
                                                                                                         SMAITIJ   CIrAM
AbID

EXECIINED   IN   PTRSON TIIIS        DAY OF                     20         AT        orcroeK     _.M.,   PI.A$ITIFF(S):
                                                                                                         JO![ES,   eSROr,YDr
BV DELr\IERING TO TEE FOLLOWING           DIAMED DEFEIqDAIiIT                                            ATIY, SIrLlftI  {IAFFER & ASSOCIATES
                                                                                                         81.11 I,B{I FT{Y SUITE 350
AT                                                                   A   TRTIE COPY OF CITATTON.         DALI"AS!' TX 7525L
                                                                                                         (2L4) 23e 48ss
il     EXECUTED    BY 501.2(E)    TIIIS         DAY OF                            , 20_     AT

        OTCITOCK   _.M.,   BY ALTERNATIVE SERVICE DELII/ERfNG TO TEE FOTLOWING
                                                 AT
                                                                                                                          vs.
                                                                                                         DEEENDAIIT(S):
                                                                                                         ASSOCIA PRINCIPAIJ MANAGEMEITT         GRO
( )    EXECUTED    BY 50L.2(8}   QI THrS              DAy OF                          20_        AT      OF NORTH TETAS
                                                                                                         srE 600
       o,cIJocK _.!4.,     BY REGISTERED OR CERTTFIED ![AIt, RESTRTCTED DEIJI\IERY                       L27AO PARK CE!{TRAI, DRTVE
WTTH RETT'RN RECEIPT OR EI.ECTRONIC RETT'RN RECEIPT REQIIESTED TO TEE FOI,LOTIING                        DAr,r,AS, TX 7525L
                                                 AT



( ) NOT SERIZED f'OR TEE     FOITIJOWING REASOI{
                                                                                                                           CTTATTON
                                                                                                                   I}I   TIIE iIUSTICE COI'RT
FtE:   $
                                                                                                         FIITED ON: O6-t4-2O21;
                                                                                                         CITATTON ISSUED: O6-L4-202]-
                                 CONSTABI"E, PFSCINST NO.                            DEPIITY             CITATION ISSI'ED TO
                                                                                                                   PI,TF ATTY


                                                                                                         !4XCHAEIr {IONES iIR
                                                                                                         {IUSTTCE OF TEE        PEJACE
                                                                                                         PRECINCT 4, PIACE 1
                                                                                                         DAIII'AS COUIITY
                                                                                                         105 W CETIRCE ST STE 205
                                                                                                         G&AIID PRATRTE, TEXAS ?5050
                                                                                                         (2L4) 7sL-4040
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 3 of 16


                                                                                         611212021 10:42 AM




                                           SAUSE lIg.JS21-00192G

 CAROLYN JONES
                                                            IN THE JUSTICE COURT
         Plaintiffl

 v                                                          PRECINCT    4   PLACE    1


 ASSOCIA PRTNCIPAL MANAGEMENT
 GROUP OF NORTH TEXAS                                       DALLAS COUNTV, TEXAS
         Defendant.


                               PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JTTDCE OF SAID COURT:

        COMES NOW, Plaintiff CAROLYN JONES (hereinafter refened to as 'oPlaintiff'), by

 and through her attorneys, the SHAWN JAFFER          & ASSOCIATES, PLLC, files this Original
 Petition against Defendant ASSOCIA PRINCIPAL MANAGEMENT GROUP OF NORTH

 TEXAS (hereinafter referred to as "Defendant"), and respectfully shows the Court the following:

                              DISCOVERY CONTROL PLAN LEVEL

        I.      Plaintiff reserves the right to petition this Court to engage in pretrial disoovery

 pursuant to Rule 500.9 of the Texas Rules of   Civil Procedure.

                                   PARTIES AND SERVICE

        2,      Plaintiff is an individual who resides in Dallas County, Texas and is'represented

 by the undersigned counsel,

        3.      Plaintiff is a "Consumer" meaning Plaintiff is a natural person who is allegedly

 obligated to pay any debt.

        4.      The Consumer Debt is an obligation or alleged obtigation of the Plaintiff to pay

 any money arising out of a transactioir in which the money, property, or services which are the



                                            Page 1   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 4 of 16




 subject of the transaction are primarily for personal, family, or household purposes.

           5.       Defendant can be served with process at its principal place of business located at

  12700 Park CentralDrive, Suite 600, Dallas,      TX7525l

           6.       Defendant regularly attempted     to collect consumer debts alleged to be due to

 third-parties, directly or indirectly in the State of Texas.

           7.       Defendant is a debt collector as defined under 15 U.S.C.        $ 1692(aX6) beoause
 Defendant has engaged in direct or indirect debt collection against Plaintiff in Texas.

           8.       Defendant is a "Debt Collector" as defined under Tex. Fin. Code Ann.                $$
 392.001(6) because Defendant has engaged            in direct or indirect debt oollection       against the

 Plaintiff in Texas.

                                     JURISDICTION AND VENUE

           9.       This Court has personaljurisdiction over all the parties because both parties reside

 and/or engage in business in the State of Texas. Further, this Court has jurisdiction of this cause

 of aotion in that it involves an amount in controversy within the original jurisdiction of this

 Court.

           10.      Plaintiff seeks monetary relief within this Court's jurisdictional limits.

           I   l.   Venue in Dallas County, Texas is proper in this cause pursuant to Section 15.002

 of the Texas Civit Practice and Rernedies Code because sll or a substantial part of the events or

 omissions giving rise to this lawsuit occurred in Dallas County, Texas.

                                       FACTUAL ALLEGATIONS

           I   l.   Plaintiff incorporates by reference all of the above paragraphs of this Petition      as

 though fully stated herein with the same force and effect as if the same were set forth at length

 herein.


                                                 Page 2   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 5 of 16




           12,   Defendant provides property management and services              for Associations,   Inc.

 including the collection of past due debts owed to the Associations, Inc.

           13.   On or about October 12,2021, Defendant without Plaintiff s consent, published

 Plaintiff s name on Windsor Park HOA's delinquency and prepaid report. See List          as   Exhibit A.

           14.   As a result of Defendant's conduot, Plaintiff has suffered mental                anguish,

 frustration, and emotional distress.


                       violations                                                Act
                                    "ffiactices
                                       15 U.S.C. S 1692 et seq.

           I5.   Plaintiff incorporates by refercnce all of the above paragraphs of this Petition       as


 though fully stated herein with the same force and effect as if the same were set forth at length

 herein.

           16.   Defendant's debt collection efforts against Plaintiffviolated Section $1692(d): A

 debt oollector may not engage in any conduct the natural consequence of which is to harass,

 oppress, or abuse any person in connection with the collection of a debt. Without limiting the

 general application of the foregoing, the following conduct is a violation of this section:

                         (3)    The publication of a list of consurners who allegedly refuse to pay

                 debts, except   to a   consumer reporting agency        or to     persons meeting the

                 requirements of section   l68la(f) or l68lb(3) of this title.

           17.   For the aforementioned-reasons, Defendant has viotated the FDCPA,

           18.   For these reasons, Defendant is liable to Plaintiff for aotual damages, statutory

 damages, costs, and reasonable attorneyis fees.

                                        CAUSE OF ^qCTION
                  VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                            Tex. Fin. Code Ann. $392 et seq,


                                               Page 3   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 6 of 16




        19.'       Plaintiff re-alleges and incorporates by reference paragraphs in this petition   as


 though fully set forth herein.

        20.         Defendant debt collection efforts against Plaintiff violates the TDCA.

        21.         Section 392304 provides a non-exhaustive list of Fraudulent, Deceptive, or
                                                                 '
  Misleading Representations prohibited by a debt collector:

                           (a)    misrepresenting the character, extent,     or amount of a   consumer

                           debt. Tex. Fin. Code Ann. $392.3Q4(8); anA

                           (b)    using any other false representation or deceptive means to collect a

                           debt or obtain information concerning a consumer. Tex, Fin. Code Ann.

                           $3e2.304(le).

        22.         For the aforementioned-reasons, Defendant violated the TDCA.

         23.        For these reasons, Defendant is liable to Plaintiff for actual damages, costs, and

  reasonable attorney's fees,

                                        PRAYER FOR RELIEF
    WHEREFORE, Plaintiff demands judgment from Defendant                as   follows:

        I   .   Awarding Plaintiff statutory damages up ro $1,000 under the FDCPA;

        2.      Awarding Plaintiff actual damages under the FDCPA;

        3.      Awarding Plaintiff statutory damages not less than $100 under the TDCA;

        4.      Awarding Plaintiff actual damages under the TDCA;

        5.      Awarding Plaintiff injunstive relief underthe TDC,A,;

        6.      Awarding Defendant costs of this action, including reasonable attorneys' fees and

                expenses as allowed under the FDCPA and the TDCA; and




                                               Page 4   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 7 of 16




       7. Awarding Plaintiff such other and further relief as this Court   may deem just and

          proper




 DATED: June 9,2021                Respectfully Submiued,

                                          SHAWN JAFFER & ASSOCIATES PLLC

                                          /s/ ShavnJgffer
                                          Shawn Jaffer, Bsg.
                                          State BarNo:24107817
                                          Allen Robertson
                                          State Bar No. 24076555
                                          attorneys@affer.law
                                          8l I I LBJ Fwy, Suite 350
                                          Dallas, Toxas 75251
                                          Telephone: Ql 4) 238-4855
                                          Facsimile: (888) 530-391 0
                                          Attorneys for Plaintiff




                                        Page 5   of5
                Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 8 of 16




                                                                                  HIBI

                                                                                  A

      llsOdl?,ZmoOtgoFlr                                                            lrld ll{?B
      Ropq!      dt-ddJnl|rld-dd0$        Ddinguency snd Prepald Repod              So$E ra
                                             Wndror Park No' 2 HOA
                                              A8   Of W€d gep 30,2m0
                            Brl€ncls
                                                        oesr$f,ctt




. ' .'.'.;,   ,.gji:r..r'
          ' r..,i.s'
      ..,;.. ,,ri 1::;1,"
                                   Jfls                              llata




                                                                              t


                                                                         4,
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 9 of 16


                                                                                                                    FILED
                                                        .I'HE                                         6112t2O21 10:42'AM

                                       ,ti   ?    t,
                                                  ili   SHAWNJAFFER
                                                                                                            Ditlas county
                                                                                                Justic of the Peace Pct 4-1
                                                                                                          By: Markisha Lusk
                                       1....:,,
                                                  t'
                                                  lll   LAW FIRM
                                                         rvwwjafctllw


                                  8l I I Lyndon B Johnson Fwy, Suite 350
                                              Dallas, TX 75251
                                  T:    Q|$ 238-48s5            F: (888) 509-3910




                        REOUEST FOR ISSUANCE OF CIVIL CTTATTON


 Re: Carolyn     Jones v. Associa Prinoipal Management Group of North Texas



 Case#:



 Dear Clerk of Court:


          Plaintiff undersigned counsel requests the Clerk of Court to file the original petition and to

 issue separate   Civil Citation(s) for each Defendant for service by a Private Process Server.

          The Citation(s) should be sentto us:


          l.   Via email to:       SERVICE@JAFFER.LAW

          2.   Via Fax to us at    l-888-509-3910, or

          3.   VIA MAIL to:        Shawn Jaffer & Associates, Pllc
                                   81 I I Lyndon B Johnson Fwy, Suite 350
                                   Dallas, TX7525l


 Sincerely,

 M*,n,, ff,f(,*
 Shawn Jaffer, Esq.
 service@jaffer.law
 Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 10 of 16
                                                                                                                    FILED
                                                                                                      611212021 10:42 AM
                                                    THIl
                                                                                                              Dallas County
                                                    SI-IAWN JAFIJER                             Justic of the Peace Pct 4-1
                                                                                                          By: Markisha Lusk
                                                    LAW FIRM
                                                     wwr*inll!ril!w


                                8l   I1   Lyndon B Johnson Fwy, Suite 350
                                               Dallas,   TX7525l
                                T: (214)    238-48ss        F: (888) 509-3910




                       REOUEST FOR ISSUANCE OF CIVIL CITATION


Re: Carolyn   Jones v. Associa Principal Management Group of North Texas



Case#: -


Dear Clerk of Court:


       Plaintiff undersigned counsel requests the Clerk of Court to file the original petition and to

issue separate   Civil Citation(s) for     each Defendant for service by a Private Process Server.


       The Citation(s) should be sentto us:


       1. Via email to:          SERVICE@JAFFER,LAW

       2,   Via Fax to us at 1-888-509,3910, or

       3, VIA MAIL tO:           Shawn Jaffer & Associates, Pllc
                                 8111 Lyndon B Johnson Fwy, Suite 350
                                 Dallas, TX'7525I


Sincerely

@Ao*r,, %
Shawn Jaffer, Esq,
service@jaffer.law
 Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 11 of 16
                                                                                          611212021 10:42 AM




                                            cAUsE ys.JS21-00192G

CAROLYN JONES
                                                             IN TIIE JUSTICE COI.]RT
        Plaintiff,

v                                                            PRECINCT    4   PLACE    I
ASSOCIA PRINCIPAL MANAGEMENT
GROUP OF NORTH TEXAS                                         DALLAS COUNTY, TEXAS
        Defendant.



                             PLAINTIFF''S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff CAROLYN JONES (hereinafter referred to as "Plaintiff'), by

and through her attorneys, the SHAWN JAFFER            & ASSOCIATES, PLLC, files this Original

Petition against Defendant ASSOCIA PRINCIPAL MANAGEMENT GROUP OF NORTH

TEXAS (hereinafter referred to   as   "Defendant"), and respectfully shows the Court the following:

                             DISCOVERY CONTROL PLAN LEVEL

       1.      Plaintiffreserves the right to petition this Court to engage in pretrial discovery

pursuant to Rule 500.9 of the Texas Rules of    Civil Procedure.

                                      PARTIES AND SERVICE

       2.      Plaintiff is an individual who resides in Dallas County, Texas and is represented

by the undersigned counsel.

       3.      Plaintiff is a "Consumer" meaning Plaintiff is a natural person who is allegedly

obligated to pay any debt.

       4.      The Consumer Debt is an obligation or alleged obligation of the Plaintiff to pay

any money arising out of a transaction in which the money, properly, or services which are the



                                              Page   I of5
  Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 12 of 16




 subject of the transaction are primarily for personal, family, or household purposes.

          5.       Defendant can be served with process at its principal place of business located at

 12700 Park Central Drive, Suite 600, Dallas,     TX7525I

          6.       Defendant regularly attempted to collect consumer debts alleged to be due to

third-parties, directly or indirectly in the State of Texas.

          7.       Defendant is a debt collector as defined under 15 U.S.C. $ 1692(aX6) because

 Defendant has engaged in direct or indirect debt collection against Plaintiff in Texas.

          8.       Defendant   is a "Debt Collector" as defined under Tex. Fin. Code Ann. $              $

392.001(6) because Defendant has engaged            in direct or indirect debt collection       against the

Plaintiff in Texas.

                                    JURISDICTION AND VENTIE

          9.       This Court has personal jurisdiction over all the parties because both parties reside

 and/or engage in business in the State of Texas. Further, this Court has jurisdiction of this cause

 of action in that it involves an amount in controversy within the original jurisdiction of            this

 Court.

          10.      Plaintiff seeks monetary relief within this Court's jurisdictional limits.

          11.      Venue in Dallas County, Texas is proper in this cause pursuant to Section 15.002

 of the Texas Civil Practice and Remedies Code because all or a substantial part of the events or

 omissions giving rise to this lawsuit occurred in Dallas County, Texas.

                                      FACTUAL ALLEGATIONS

          1   1.   Plaintiff incorporates by reference all of the above paragraphs of this Petition      as

though fully stated herein with the same force and effect as if the same were set forth at length

herein.


                                                Page 2   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 13 of 16




          12.    Defendant provides property management and services for Associations, Inc.

including the collection of past due debts owed to the Associations, Inc.

          13.    On or about October 12,2021, Defendant without Plaintiffs consent, published

Plaintiff   s name on   Windsor Park HOA's delinquency and prepaid report. See List as Exhibit A.

          14.    As a result of Defendant's conduct, Plaintiff has suffered mental           anguish,

frushation, and emotional distress.

                                     F'IRST CAUSE OF A,CTION
                         Violations of the Fair Debt Collections Practices Act
                                         15 U,S.C. $ 1692 et seq.

          15.    Plaintiff incorporates by reference all of the above paragraphs of this Petition as

though fully stated herein with the same force and effect as if the same were set forth at length

herein.

          16.    Defendant's debt collection efforts against Plaintiff violated Section $1692(d): A

debt collector may not engage in any conduct the natural cotrsequence of which is to harass,

oppress, or abuse any person      in connection with the collection of a debt. Without limiting the

general application of the foregoing, the following conduct is aviolation of this section:

                          (3)    The publication of a list of consumers who allegedly refuse to pay

                 debts, except    to a   consumer reporting agency     or to   persons meeting the

                 requirements of section 1681a(0 or 1681b(3) of this title.

          17.    For the aforementioned-reasons, Defendant has violated the FDCPA.

          18.    For these reasons, Defendant is liable to Plaintiff for actual damages, statutory

damages, costs, and reasonable attorney's fees.

                                 CAUSE OF'ACTION
                  VIOLATIONS OF'THE TEXAS DEBT COLLECTION ACT
                            Tex. Fin. Code Ann. g 392 et seq.


                                              Page 3   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 14 of 16




       19.     Plaintiff re-alleges and incorporates by reference paragraphs in this petition     as


though fully set forth herein.

       20.     Defendant debt collection efforts against Plaintiff violates the TDCA.

       21.      Section 392.304 provides a non-exhaustive list        of   Fraudulent, Deceptive, or

Misleading Representations prohibited by a debt collector:

                      (a)        misrepresenting the character, extent, or amount    of a consumer

                      debt. Tex. Fin. Code Ann. $392.304(8); and

                      (b)        using any other false representation or deceptive means to collect a

                      debt or obtain information concerning a consumer. Tex. Fin. Code Ann.

                      $3e2.304(1e).

       22.     For the aforementioned-reasons, Defendant violated the TDCA.

       23,     For these reasons, Defendant is liable to Plaintifffor actual damages, costs, and

reasonable attorney's fees.

                                      PRAYER FOR RELIEF
  WIIEREFORE, Plaintiff          demands judgment from Defendant as follows:

       1. Awarding Plaintiffstatutory      damages up to $1,000 under the FDCPA;

      2.   Awarding Plaintiffactual damages under the FDCPA;

      3.   Awarding Plaintiff statutory damages not less than $100 under the TDCA;

      4. Awarding Plaintiffactual       damages under the TDCA;

      5,   Awarding Plaintiffinjunctive relief under the TDCA;

      6,   Awarding Defendant costs of this action, including reasonable attorneys' fees and

           expenses as allowed under the FDCPA and the TDCA; and




                                              Page 4   of5
Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 15 of 16




      7.   Awarding Plaintiff such other and further relief as this Court may deem just and

           proper




DATED: June 9,2021                 Respectfu   lly Submitted,

                                          SEAWN JAF'F'ER & ASSOCIATES PLLC

                                          /s/ Shawn Jaffer
                                          Shawn Jaffer, Esq.
                                          State Bar No: 24107817
                                          Allen Robertson
                                          State Bar No. 24076655
                                          attorneys@jaffer.law
                                          8111 LBJ Fwy, Suite 350
                                          Dallas, Texas 75251
                                          Telephone: (214) 238-4855
                                          Facsimile: (888) 530-3910
                                          Attorneys for Plaintiff




                                        Page 5    of5
                   Case 4:21-cv-02197 Document 1-1 Filed on 07/06/21 in TXSD Page 16 of 16




                                                                                             EXHIBI

                                                                                               A

     lldtO€t t2,20a0 fim prn                                                                     U$i   5l'Co
     Rsrort dwr-dsunlp{H-condanrr                            Ddinquency and Prcpald Rcport       Sode Bumt
                                                                Wlndsor Par* N* 2 HOA
                                                                 As Of: WEd Sep 30, 2@.0
     OutBtrndlng Ealanaa8




"   .':,c'




                                    StuwhtrlEllan   0rl1lg




     ':i: '''+.i
